        Case: 1:20-cv-01846 Document #: 1 Filed: 03/18/20 Page 1 of 14 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

SNAPPI HOLDINGS (PTY) LTD.,
                                                        Case No. 20-cv-01846
                  Plaintiff,

v.

THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”

                  Defendants.


                                            COMPLAINT

          Plaintiff Snappi Holdings (Pty) Ltd. (“Snappi” or “Plaintiff”) hereby brings the present

action against the Partnerships and Unincorporated Associations identified on Schedule A

attached hereto (collectively, “Defendants”) and alleges as follows:

                                  I. JURISDICTION AND VENUE

          1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a)-(b)

and 28 U.S.C. § 1331.

          2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in the United States, including Illinois, through at

least the fully interactive, e-commerce stores1 operating under the seller aliases identified in

Schedule A attached hereto (collectively, the “Seller Aliases”). Specifically, Defendants have

targeted sales to Illinois residents by setting up and operating e-commerce stores that target

1
    The e-commerce store URLs are listed on Schedule A hereto under the Online Marketplaces.
      Case: 1:20-cv-01846 Document #: 1 Filed: 03/18/20 Page 2 of 14 PageID #:2




United States consumers using one or more Seller Aliases, offer shipping to the United States,

including Illinois, accept payment in U.S. dollars and, on information and belief, have sold

products using infringing and counterfeit versions of Snappi’s federally registered trademark to

residents of Illinois. Each of the Defendants is committing tortious acts in Illinois, is engaging in

interstate commerce, and has wrongfully caused Snappi substantial injury in the State of Illinois.

                                      II. INTRODUCTION

       3.      This action has been filed by Snappi to combat e-commerce store operators who

trade upon Snappi’s reputation and goodwill by offering for sale and/or selling unauthorized and

unlicensed products, including diaper fasteners and other merchandise, using infringing and

counterfeit versions of Snappi’s federally registered trademark (the “Counterfeit Products”).

Defendants create e-commerce stores operating under one or more Seller Aliases that are

advertising, offering for sale and selling Counterfeit Products to unknowing consumers. E-

commerce stores operating under the Seller Aliases share unique identifiers establishing a logical

relationship between them and that Defendants’ counterfeiting operation arises out of the same

transaction, occurrence, or series of transactions or occurrences. Defendants’ attempt to avoid

and mitigate liability by operating under one or more Seller Aliases to conceal both their

identities and the full scope and interworking of their counterfeiting operation. Snappi is forced

to file this action to combat Defendants’ counterfeiting of its registered trademark, as well as to

protect unknowing consumers from purchasing Counterfeit Products over the Internet. Snappi

has been and continues to be irreparably damaged through consumer confusion, dilution, and

tarnishment of its valuable trademark as a result of Defendants’ actions and seeks injunctive and

monetary relief.




                                                 2
      Case: 1:20-cv-01846 Document #: 1 Filed: 03/18/20 Page 3 of 14 PageID #:3




                                     III. THE PARTIES

Plaintiff

         4.   Plaintiff Snappi Holdings (Pty) Ltd. is a company having its principal place of

business in South Africa.

         5.   Snappi is a baby supplies company founded by Hennie Visser when he made the

very first diaper fastener from tube and tin. He formed a template from a piece of thin wood,

used tube to cut out the shape, fashioned tin hooks, and the very first Snappi diaper fastener was

ready. Today, the Snappi brand has become synonymous with quality, durability, and

effectiveness while aiming to produce products that are environmentally friendly. Products sold

under the Snappi brand include diapers, baby chairs, and other merchandise.

         6.   Snappi has earned numerous accolades for its innovative cloth diaper fasteners

and baby chairs, including receiving the South African SA Child Seal of Approval. Snappi also

earned the Parenting Hub Product Endorsement, earned by products that deliver outstanding

value and offer a point of difference from their competitors. Moreover, in 2015, Snappi was

awarded a silver medal at the 2015 Gold Pack awards for their packaging of the Snappi Baby

Chair.

         7.   Snappi has garnered substantial publicity due to its widespread fame and

popularity. Snappi brand clothing diaper fasteners are the most popular in the market. Over 80

million units have been sold worldwide.

         8.   Snappi branded products are distributed and sold to consumers throughout the

United States, including in Illinois, through various affiliates and through the official

snappibaby.com website.




                                               3
     Case: 1:20-cv-01846 Document #: 1 Filed: 03/18/20 Page 4 of 14 PageID #:4




       9.       Snappi incorporates its trademark in the design of its various Snappi products. As

a result of its long-standing use, Snappi owns common law trademark rights in its trademark.

Snappi has also registered its trademark with the United States Patent and Trademark Office.

Snappi products often include Snappi’s registered trademark. Snappi uses its trademark in

connection with the marketing of the Snappi products, including the following mark which is

collectively referred to as the “SNAPPI Trademark.”


  REGISTRATION                     REGISTERED                           INTERNATIONAL
    NUMBER                         TRADEMARK                                CLASSES
                                                               For: plastic fasteners for use
                                                               with baby diapers as an
     1,773,066                        SNAPPI                   alternative to safety pins in class
                                                               026.



       10.      The above U.S. registration for the SNAPPI Trademark is valid, subsisting, in full

force and effect, and is incontestable pursuant to 15 U.S.C. § 1065. The SNAPPI Trademark has

been used exclusively and continuously by Snappi for many years, and has never been

abandoned. The registration for the SNAPPI Trademark constitutes prima facie evidence of its

validity and of Snappi’s exclusive right to use the SNAPPI Trademark pursuant to 15 U.S.C. §

1057(b).     Attached hereto as Exhibit 1 is a true and correct copy of the United States

Registration Certificate for the SNAPPI Trademark included in the above table.

       11.      The SNAPPI Trademark is exclusive to Snappi and is displayed extensively on

Snappi products and in Snappi’s marketing and promotional materials. The Snappi brand has

been extensively promoted and advertised at great expense. In fact, over the years, Snappi, or

third parties on Snappi’s behalf, have expended millions of dollars annually in advertising,

promoting and marketing featuring the SNAPPI Trademark.


                                                4
      Case: 1:20-cv-01846 Document #: 1 Filed: 03/18/20 Page 5 of 14 PageID #:5




         12.   The SNAPPI Trademark is distinctive when applied to the Snappi products,

signifying to the purchaser that the products come from Snappi and are manufactured to Snappi’s

quality standards. The Snappi Trademark has achieved tremendous fame and recognition, which

has only added to the inherent distinctiveness of the mark. As such, the goodwill associated with

the SNAPPI Trademark is of incalculable and inestimable value to Snappi.

         13.   For many years, Snappi has operated an e-commerce website where it promotes

and sells genuine Snappi products at snappibaby.com, including cloth diaper fasteners and

related products. The snappibaby.com website features proprietary content, images and designs

exclusive to Snappi.

         14.   Snappi, or third parties on Snappi’s behalf, have expended substantial time,

money, and other resources in developing, advertising and otherwise promoting the SNAPPI

Trademark. As a result, products bearing the SNAPPI Trademark are widely recognized and

exclusively associated by consumers, the public, and the trade as being high-quality products

sourced from Snappi. Snappi products have become among the most popular of their kind in the

world.

The Defendants

         15.   Defendants are individuals and business entities of unknown makeup who own

and/or operate one or more of the e-commerce stores under at least the Seller Aliases identified

on Schedule A and/or other seller aliases not yet known to Snappi. On information and belief,

Defendants reside and/or operate in the People’s Republic of China or other foreign jurisdictions

with lax trademark enforcement systems, or redistribute products from the same or similar

sources in those locations. Defendants have the capacity to be sued pursuant to Federal Rule of

Civil Procedure 17(b).



                                               5
      Case: 1:20-cv-01846 Document #: 1 Filed: 03/18/20 Page 6 of 14 PageID #:6




       16.     On information and belief, Defendants, either individually or jointly, operate one

or more e-commerce stores under the Seller Aliases listed in Schedule A attached hereto. Tactics

used by Defendants to conceal their identities and the full scope of their operation make it

virtually impossible for Snappi to learn Defendants’ true identities and the exact interworking of

their counterfeit network. If Defendants provide additional credible information regarding their

identities, Snappi will take appropriate steps to amend the Complaint.

                        IV. DEFENDANTS’ UNLAWFUL CONDUCT

       17.     The success of the Snappi brand has resulted in its significant counterfeiting.

Consequently, Snappi regularly investigates suspicious e-commerce stores identified in

proactive Internet sweeps and reported by consumers. In recent years, Snappi has identified

numerous fully interactive e-commerce stores, including those operating under the Seller

Aliases, which were offering for sale and/or selling Counterfeit Products to consumers in this

Judicial District and throughout the United States. E-commerce sales, including through e-

commerce stores like those of Defendants, have resulted in a sharp increase in the shipment of

unauthorized products into the United States. Exhibit 2, Excerpts from Fiscal Year 2018 U.S.

Customs and Border Protection (“CBP”) Intellectual Property Seizure Statistics Report. Over

90% of all CBP intellectual property seizures were smaller international mail and express

shipments (as opposed to large shipping containers). Id. Over 85% of CBP seizures originated

from mainland China and Hong Kong. Id. Counterfeit and pirated products account for billions

in economic losses, resulting in tens of thousands of lost jobs for legitimate businesses and

broader economic losses, including lost tax revenue.

       18.     Third party service providers like those used by Defendants do not adequately

subject new sellers to verification and confirmation of their identities, allowing counterfeiters to



                                                 6
         Case: 1:20-cv-01846 Document #: 1 Filed: 03/18/20 Page 7 of 14 PageID #:7




“routinely use false or inaccurate names and addresses when registering with these Internet

platforms.” Exhibit 3, Daniel C.K. Chow, Alibaba, Amazon, and Counterfeiting in the Age of

the Internet, NW. J. INT’L L. & BUS. (forthcoming 2020), at 24; see also report on “Combating

Trafficking in Counterfeit and Pirated Goods” prepared by the U.S. Department of Homeland

Security’s Office of Strategy, Policy, and Plans (Jan. 24, 2020), attached as Exhibit 4, and

finding that on “at least some e-commerce platforms, little identifying information is necessary

for a counterfeiter to being selling” and recommending that “[s]ignificantly enhanced vetting of

third-party sellers” is necessary. Counterfeiters hedge against the risk of being caught and their

websites taken down from an e-commerce platform by preemptively establishing multiple virtual

store-fronts. Exhibit 4 at p. 22. Since platforms generally do not require a seller on a third-party

marketplace to identify the underlying business entity, counterfeiters can have many different

profiles that can appear unrelated even though they are commonly owned and operated. Exhibit

4 at p. 39. Further, “Internet commerce platforms create bureaucratic or technical hurdles in

helping brand owners to locate or identify sources of counterfeits and counterfeiters.” Exhibit 3

at 25.

          19.   Defendants have targeted sales to Illinois residents by setting up and operating e-

commerce stores that target United States consumers using one or more Seller Aliases, offer

shipping to the United States, including Illinois, accept payment in U.S. dollars and, on

information and belief, have sold Counterfeit Products to residents of Illinois.

          20.   Defendants concurrently employ and benefit from substantially similar

advertising and marketing strategies. For example, Defendants facilitate sales by designing the

e-commerce stores operating under the Seller Aliases so that they appear to unknowing

consumers to be authorized online retailers, outlet stores, or wholesalers. E-commerce stores



                                                 7
      Case: 1:20-cv-01846 Document #: 1 Filed: 03/18/20 Page 8 of 14 PageID #:8




operating under the Seller Aliases appear sophisticated and accept payment in U.S. dollars via

credit cards, Alipay, Western Union, Amazon Pay, and/or PayPal. E-commerce stores operating

under the Seller Aliases often include content and images that make it very difficult for

consumers to distinguish such stores from an authorized retailer. Snappi has not licensed or

authorized Defendants to use the SNAPPI Trademark, and none of the Defendants are authorized

retailers of genuine Snappi products.

       21.     Many Defendants also deceive unknowing consumers by using the SNAPPI

Trademark without authorization within the content, text, and/or meta tags of their e-commerce

stores in order to attract various search engines crawling the Internet looking for e-commerce

stores relevant to consumer searches for Snappi products. Other e-commerce stores operating

under Seller Aliases omit using the SNAPPI Trademark in the item title to evade enforcement

efforts while using strategic item titles and descriptions that will trigger their listings when

consumers are searching for Snappi products.

       22.     On information and belief, Defendants have engaged in fraudulent conduct when

registering the Seller Aliases by providing false, misleading and/or incomplete information to

Internet based e-commerce platforms.      On information and belief, certain Defendants have

anonymously registered and maintained Seller Aliases to prevent one from learning their true

identities and the scope of their e-commerce operation.

       23.     On information and belief, Defendants regularly register or acquire new seller

aliases for the purpose of offering for sale and selling Counterfeit Products. Such seller alias

registration patterns are one of many common tactics used by the Defendants to conceal their

identities and the full scope and interworking of their counterfeiting operation, and to avoid

being shut down.



                                                8
      Case: 1:20-cv-01846 Document #: 1 Filed: 03/18/20 Page 9 of 14 PageID #:9




       24.     Even though Defendants operate under multiple fictitious aliases, the e-commerce

stores operating under the Seller Aliases often share unique identifiers, such as templates with

common design elements that intentionally omit any contact information or other information for

identifying Defendants or other Seller Aliases they operate or use. E-commerce stores operating

under the Seller Aliases include other notable common features such as use of the same

registration patterns, accepted payment methods, check-out methods, keywords, illegitimate

search engine optimization (SEO), advertising tactics, similarities in price and quantities, the

same incorrect grammar and misspellings, and/or the use of the same text and images.

Additionally, Counterfeit Products for sale by the Seller Aliases bear similar irregularities and

indicia of being counterfeit to one another, suggesting that the Counterfeit Products were

manufactured by and come from a common source and that Defendants are interrelated.

       25.     On information and belief, Defendants are in constant communication with each

other and regularly participate in QQ.com chat rooms and through websites such as

sellerdefense.cn, kaidianyo.com and kuajingvs.com regarding tactics for operating multiple

accounts, evading detection, pending litigation, and potential new lawsuits.

       26.     Counterfeiters such as Defendants typically operate multiple Seller Aliases and

payment accounts so that they can continue operation in spite of Snappi’s enforcement efforts.

On information and belief, Defendants maintain off-shore bank accounts and regularly move

funds from their financial accounts under this Court’s jurisdiction to off-shore accounts to avoid

payment of any monetary judgment awarded to Snappi. Indeed, analysis of financial transaction

logs from previous similar cases indicates that off-shore counterfeiters regularly move funds

from financial accounts to off-shore bank accounts outside the jurisdiction of this Court.




                                                 9
    Case: 1:20-cv-01846 Document #: 1 Filed: 03/18/20 Page 10 of 14 PageID #:10




       27.     On information and belief, Defendants are an interrelated group of counterfeiters

working in active concert to knowingly and willfully manufacture, import, distribute, offer for

sale, and sell Counterfeit Products in the same transaction, occurrence, or series of transactions

or occurrences. Defendants, without any authorization or license from Snappi, have jointly and

severally, knowingly and willfully used and continue to use the SNAPPI Trademark in

connection with the advertisement, distribution, offering for sale, and sale of Counterfeit

Products into the United States and Illinois over the Internet.

       28.     Defendants’ unauthorized use of the SNAPPI Trademark in connection with the

advertising, distribution, offering for sale, and sale of Counterfeit Products, including the sale of

Counterfeit Products into the United States, including Illinois, is likely to cause and has caused

confusion, mistake, and deception by and among consumers and is irreparably harming Snappi.

                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       29.     Snappi hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

       30.     This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of the federally registered SNAPPI

Trademark in connection with the sale, offering for sale, distribution, and/or advertising of

infringing goods. The SNAPPI Trademark is a highly distinctive mark. Consumers have come

to expect the highest quality from Snappi products sold or marketed under the SNAPPI

Trademarks.

       31.     Defendants have sold, offered to sell, marketed, distributed, and advertised, and

are still selling, offering to sell, marketing, distributing, and advertising products using

counterfeit reproductions of the SNAPPI Trademark without Snappi’s permission.

                                                 10
    Case: 1:20-cv-01846 Document #: 1 Filed: 03/18/20 Page 11 of 14 PageID #:11




       32.     Snappi is the exclusive owner of the SNAPPI Trademark. Snappi’s United States

Registration for the SNAPPI Trademark (Exhibit 1) is in full force and effect. On information

and belief, Defendants have knowledge of Snappi’s rights in the SNAPPI Trademark, and are

willfully infringing and intentionally using counterfeits of the SNAPPI Trademark. Defendants’

willful, intentional and unauthorized use of the SNAPPI Trademark is likely to cause and is

causing confusion, mistake, and deception as to the origin and quality of the Counterfeit Products

among the general public.

       33.     Defendants’    activities   constitute   willful   trademark    infringement    and

counterfeiting under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       34.     Snappi has no adequate remedy at law and, if Defendants’ actions are not

enjoined, Snappi will continue to suffer irreparable harm to its reputation and the goodwill of its

well-known SNAPPI Trademark.

       35.     The injuries and damages sustained by Snappi have been directly and proximately

caused by Defendants’ wrongful reproduction, use, advertisement, promotion, offering to sell,

and sale of Counterfeit Products.

                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       36.     Snappi hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

       37.     Defendants’ promotion, marketing, offering for sale, and sale of Counterfeit

Products has created and is creating a likelihood of confusion, mistake, and deception among the

general public as to the affiliation, connection, or association with Snappi or the origin,

sponsorship, or approval of Defendants’ Counterfeit Products by Snappi.




                                                11
    Case: 1:20-cv-01846 Document #: 1 Filed: 03/18/20 Page 12 of 14 PageID #:12




       38.      By using the SNAPPI Trademarks in connection with the sale of Counterfeit

Products, Defendants create a false designation of origin and a misleading representation of fact

as to the origin and sponsorship of the Counterfeit Products.

       39.      Defendants’ false designation of origin and misrepresentation of fact as to the

origin and/or sponsorship of the Counterfeit Products to the general public involves the use of

counterfeit marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

       40.      Snappi has no adequate remedy at law and, if Defendants’ actions are not

enjoined, Snappi will continue to suffer irreparable harm to its reputation and the goodwill of its

Snappi brand.

                                    PRAYER FOR RELIEF

WHEREFORE, Snappi prays for judgment against Defendants as follows:

1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

   confederates, and all persons acting for, with, by, through, under or in active concert with

   them be temporarily, preliminarily, and permanently enjoined and restrained from:

       a. using the SNAPPI Trademark or any reproductions, counterfeit copies or colorable

             imitations thereof in any manner in connection with the distribution, marketing,

             advertising, offering for sale, or sale of any product that is not a genuine Snappi

             product or is not authorized by Snappi to be sold in connection with the SNAPPI

             Trademark;

       b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

             Snappi product or any other product produced by Snappi, that is not Snappi’s or not

             produced under the authorization, control, or supervision of Snappi and approved by

             Snappi for sale under the SNAPPI Trademark;



                                                12
    Case: 1:20-cv-01846 Document #: 1 Filed: 03/18/20 Page 13 of 14 PageID #:13




       c. committing any acts calculated to cause consumers to believe that Defendants’

           Counterfeit Products are those sold under the authorization, control or supervision of

           Snappi, or are sponsored by, approved by, or otherwise connected with Snappi;

       d. further infringing the SNAPPI Trademark and damaging Snappi’s goodwill; and

       e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

           moving, storing, distributing, returning, or otherwise disposing of, in any manner,

           products or inventory not manufactured by or for Snappi, nor authorized by Snappi to

           be sold or offered for sale, and which bear any of Snappi’s trademarks, including the

           SNAPPI Trademark, or any reproductions, counterfeit copies or colorable imitations

           thereof;

2) Entry of an Order that, upon Snappi’s request, those with notice of the injunction, including,

   without limitation, any online marketplace platforms such as eBay, AliExpress, Alibaba,

   Amazon, Wish.com and Dhgate, (collectively, the “Third Party Providers”) shall disable and

   cease displaying any advertisements used by or associated with Defendants in connection

   with the sale of counterfeit and infringing goods using the SNAPPI Trademarks;

3) That Defendants account for and pay to Snappi all profits realized by Defendants by reason

   of Defendants’ unlawful acts herein alleged, and that the amount of damages for

   infringement of the SNAPPI Trademark be increased by a sum not exceeding three times the

   amount thereof as provided by 15 U.S.C. § 1117;

4) In the alternative, that Snappi be awarded statutory damages for willful trademark

   counterfeiting pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of the

   SNAPPI Trademark;




                                               13
    Case: 1:20-cv-01846 Document #: 1 Filed: 03/18/20 Page 14 of 14 PageID #:14




5) That Snappi be awarded its reasonable attorneys’ fees and costs; and

6) Award any and all other relief that this Court deems just and proper.

Dated this 18th day of March 2020.           Respectfully submitted,


                                             /s/ Justin R. Gaudio
                                             Justin R. Gaudio
                                             Christopher S. Hermanson
                                             Jake M. Christensen
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080
                                             312.360.9315 (facsimile)
                                             jgaudio@gbc.law
                                             chermanson@gbc.law
                                             jchristensen@gbc.law

                                             Counsel for Plaintiff Snappi Holdings (Pty) Ltd.




                                               14
